Citation Nr: 0418580	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  03-09 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington




THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.

2.  Entitlement to service connection for residuals of a 
right knee injury.




ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel







INTRODUCTION

The veteran served on active duty from March 1962 to February 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Seattle Department of Veterans Affairs (VA) Regional Office 
(RO).  In May 2001, the veteran appointed the American Legion 
to serve as his representative, but he revoked that 
organization's authority to act on his behalf in written 
correspondence received by the RO in November 2002.  See 
38 C.F.R. § 20.607.


FINDINGS OF FACT

1.  There is no competent medical evidence of record showing 
the veteran has a current left knee disorder that is related 
to any incident or injury in service.  

2.  There is no competent medical evidence of record showing 
the veteran has a current right knee disorder that is related 
to any incident or injury in service.  


CONCLUSIONS OF LAW

1.  Service connection for residuals of a left knee injury is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2003).  

2.   Service connection for residuals of a  right knee injury 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2003).  



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)).

There has been a significant amount of analysis pertaining to 
the effective date, the scope, and the remedial aspects of 
the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); 
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), withdrawn 
and reissued, ___ Vet. App. ___, No. 01-944 (June 24, 2004) 
(Pelegrini II).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  In 
Pelegrini II, cited above, the United States Court of Appeals 
of Veterans Claims (Court) stated that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

The Board is further aware that much of the majority opinion 
in Pelegrini II, which includes the portion quoted 
immediately above, has been characterized as, "at best, 
dictum."  Id., slip op. at 23 (Ivers, J., concurring in part 
and dissenting in part).  In any event, considering all the 
foregoing authorities as applicable to this case, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter.

The Board notes here that the VCAA letter was sent to the 
veteran in August 2001, prior to the July 2002 rating 
decision from which the present appeal arises.  See Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  Moreover, in the VCAA 
letter and a January 2003 statement of the case (SOC), and a 
March 2004 supplemental SOC (SSOC), the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claims as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.  

Regarding content of notice, the July 2002 decision, a 
January 2003 statement of the case (SOC), and a March 2004 
supplemental SOC (SSOC) informed the veteran of what the 
evidence showed.  The August 2001 correspondence, and the SOC 
and SSOC provided the veteran with a summary of the evidence, 
the applicable law and regulations and a discussion of the 
facts of the case.  The August 2001 correspondence 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The August 2001 correspondence advised him of what 
the evidence must show to establish service connection for 
residuals of left knee and right knee injuries, and what 
information or evidence VA needed from him.  Although the 
August 2001 correspondence asked the veteran to respond with 
any new evidence in support of his claims within 60 days, he 
was further notified that evidence submitted within a year 
would be considered.  In fact, everything submitted to date 
has been accepted for the record and considered.  

VA has obtained all records it could obtain.  Development is 
complete to the extent possible; VA's duties to notify and 
assist are met.  Hence, the Board finds it proper to proceed 
with appellate review.  It is not prejudicial to the veteran 
for the Board to do so.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

Background

Essentially, the veteran contends that he injured both his 
knees near the completion of his basic training 
(approximately in May 1962).  The injuries apparently 
occurred when the veteran had to drop to his knees on 
"quarry rock."  When he fell on the rough terrain he felt 
his right knee "pop," and he sustained abrasions and 
bruises on the left knee.  The veteran reports that an 
adequate medical facility near where he sustained his knee 
injuries was unavailable, and thus he was transported to 
Great Lakes Naval Hospital for evaluation and treatment.  He 
contends that X-rays of his right knee taken at that medical 
facility revealed "chips broken out the size of 1/2 inch 
nuggets."  According to the veteran, he was on profile for 
most of the remainder of his service subsequent to the knee 
injuries.  He further reports that the condition of his knees 
has progressively worsened over the past 40 years.  

The record reflects that the RO has made multiple attempts to 
obtain the veteran's service medical records, and all of the 
attempts were unsuccessful.  In a July 2002 administrative 
decision regarding the availability of the veteran's service 
medical records, the RO determined that the service medical 
records were not available for review.  Accordingly, the RO 
found that a decision on the veteran's claims would have to 
be made on the current available evidence, which included the 
veteran's contentions, along with medical records obtained 
from the veteran's private health care providers.  In 
reaching that July 2002 administrative decision, the RO noted 
that numerous attempts were made to obtain the service 
medical records.  The RO requested service medical records 
through the "PIES" system in August 2001.  The status of 
that request was checked monthly through March 2002, but to 
no avail.  In April 2002, the RO requested the Records 
Management Center to expedite the search for service medical 
records, and the Records Management Center replied that there 
are no service medical records at their facility.  The RO 
noted that the only service records available include a copy 
of the veteran's DD Form 214, and a copy of a March 1962 
report of medical examination on the veteran's enlistment, 
which had been furnished by the veteran.  

The RO also contacted the Great Lake Naval Hospital, which 
responded that if the veteran had been treated in that 
facility in 1962, any records of that treatment would have 
been transferred of the National Personnel Records Center 
(NPRC)  "long ago."  The record reflects that the RO has 
contacted the NPRC, which reported that efforts to retrieve 
the veteran's service medical records were unsuccessful 
despite extensive searches.  The NPRC also indicated that a 
search for medical records was conducted at the Great Lakes 
Naval Hospital, but no clinical records were located, and the 
veteran's name did not appear on the register of patients.  

As shown above, the only service medical record available is 
the March 1962 report of medical examination on the veteran's 
enlistment.  That medical report is negative for diagnosis of 
a knee disorder of any kind, and shows that clinical 
evaluation of the veteran's musculoskeletal system was 
normal.  

Postservice private medical records dated from June 1999 to 
June 2000 show diagnoses of severe degenerative joint disease 
of the knees, bilaterally.  In a May 2000 medical report, a 
physician stated that the bilateral degenerative joint 
disease of the veteran's knees "has been going on for some 
period of time."  It was noted that the veteran was a 
construction worker, and the physician stated "it is rather 
amazing how severe [the veteran's] degenerative disease is in 
comparison to his activity status."  It was noted that the 
veteran worked full-time, and he took no medication to 
alleviate symptoms related to the bilateral knee disorders.  
The veteran complained of bilateral knee pain, giving way, 
and difficulty standing for prolonged periods.  Examination 
revealed that the right and left knees were "approaching 
bone on bone in the medial compartment bilaterally."  The 
physician opined that the condition of the veteran's knees 
was probably past the point of irrigation and debridement, 
and the veteran would someday be a candidate for a total knee 
replacement.  In another May 2000 medical record from the 
same physician, it was reported that the veteran's bilateral 
degenerative joint disease of the knees was "long-
standing."  

Legal Criteria and Analysis

As a preliminary matter, the Board notes that VA has been 
unable to obtain the veteran's service medical records.  In 
such cases, VA has a heightened duty to explain its findings 
and conclusions, and to consider carefully the benefit-of-
the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Pruitt v. Derwinski, 2 Vet. App. 83 (1992).  The 
evidence of record reflects that the RO pursued service 
records pertaining to the veteran through the NPRC, through 
the Records Management Center, and via direct contact with 
the Great Lakes Naval Hospital.  In each case, the RO has 
been informed that any such records are not available.  
Accordingly, the evidence also reflects, and the Board is 
satisfied, that the RO has attempted to locate additional 
pertinent evidence regarding the veteran's service medical 
records.  The analysis set forth below, therefore, was 
undertaken pursuant to the duties and obligations set forth 
in Pruitt and Cuevas.
Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999). 

In Savage v. Gober, 10 Vet. App. 488 (1997), the Court held 
that the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition, unless it is clearly attributable to 
intercurrent causes.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's 
precedent, lay observation is competent.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated finding of a diagnosis 
including the word "chronic."  

If the chronicity provision is not applicable, service 
connection may still be granted under the continuity standard 
if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter, and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.  In Voerth v. 
West, 13 Vet. App. 117 (1999), the Court stated that the 
holding in Savage does not eliminate the requirement of 
medical nexus evidence when a claimant alleges continuity of 
symptomatology.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).  

The Board accepts the veteran's statements to the effect that 
he sustained bilateral knee injuries during service, as he is 
competent to do so.  However, the medical evidence of record 
(the postservice private medical evidence outline above) 
shows diagnosis of degenerative joint disease of the knees, 
bilaterally, only as early as 1999, approximately 36 years 
after his separation from service.  While bilateral 
degenerative joint disease of the knees has been diagnosed in 
recent years (and as noted in May 2000 clinical records, has 
been shown to be of "long-standing" duration), the same 
evidence is entirely negative for medical support that the 
veteran's current bilateral knee disorders are associated in 
any manner with an incident, injury, or disease of his 
military service.  In sum, the entirety of the medical 
evidence is negative for a competent (medical) opinion that 
the current bilateral degenerative joint disease of the knees 
is in any way related to the veteran's service.  

Without competent evidence of a nexus between the veteran's 
current bilateral knee disorders and service, service 
connection for degenerative joint disease of the left knee or 
right knee is not warranted.  The Board has reviewed the 
veteran's contentions.  While he has provided entirely 
credible statements to the effect that he sustained knee 
injuries in service (and there is no evidence of record to 
refute that fact), his statements to the effect that his 
current bilateral knee disorders are related to knee injuries 
he sustained in service, cannot by themselves establish that 
this is so.  The veteran is a layperson and, as such, is not 
competent in matters requiring specialized medical knowledge, 
skill, training, or education (such as medical nexus).  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In the absence of any competent evidence that the veteran's 
current bilateral degenerative joint disease of the left knee 
and right knee is causally related to his military service, 
service connection for such disability is not warranted.  See 
Hickson, 12 Vet. App. at 253; see also Savage, Voerth, supra.  
The doctrine of resolving reasonable doubt in the veteran's 
favor is not applicable in this case as the preponderance of 
the evidence is against his claims.




ORDER

Service connection for residuals of a left knee injury and/or 
a right knee injury is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



